** Summary ** LIMITATIONS ON RURAL WATER DISTRICTS After a city or town annexes territory originally included in a rural water district, the rural water district has the right to continue serving those members who were being served prior to annexation but is prohibited from providing service to any new members subsequent to annexation. A rural water district may not lay a water line across the preannexed area subsequent to annexation to provide service to new members but may lay such water line for the purpose of providing service to existing members.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following questions: 1. Can a rural water district located in an area annexed by a city provide service to a requesting property owner living in the city annexation even though the city desires to serve the applicant? 2. Can a rural water district located in an area annexed by a city provide service to a property owner living in the city annexation where application is made by the property owner because the city will not serve him? 3. Can a rural water district run a main line across property which was located inside the water district prior to the time it was annexed by a city? The statutes governing the creation and operation of rural water and sewerage districts are found at 82 O.S. 1301 [82-1301] through 82 O.S. 1323 [82-1323] (1971). In Attorney General's Opinion No. 71-115, approved April 15, 1971, the Attorney General construed these statutes in answering questions similar to the ones you ask and stated in part: ". . .the creation of a rural water district, pursuant to the Water and Sewerage District Act, constitutes a "franchise" within the land area as authorized by the County Commissioners in the creation of a district. After a city or town annexes territory originally included in a rural water district, the rural water district has the right to continue serving those members who were being served prior to annexation. Any privately owned water system which has a franchise from the city, may operate within the newly annexed area in accordance with the powers and authority granted to it under its franchise agreement." The case of Caddo Electric Cooperative v. State, 391 P.2d 234 (Okl., 1964) dealt with issues similar to the ones contained in your opinion request. While the case is concerned with rural electric cooperatives, the rationale of the Court could be applied to rural water districts, these being little difference between the statutory authority granted rural water districts and rural electric cooperative associations. The Supreme Court in this case considered the question of whether new members may be added to the distribution line of the cooperative subsequent to annexation, and held as follows: "We have found no case which is authority for allowing new members to be added to the distribution line after the annexation." Since the by-laws of the Cooperative authorized the transfer of membership, the Court held that the Cooperative could add new members to its pre-annexation distribution lines, but only insofar as they may be substituted as transferee members where previous pre-annexation have discontinued their membership in the Cooperative.  The Court also considered the question of whether or not the Cooperative could extend their distribution line into an area that had been annexed to the city for the purpose of serving new members, the extension of said line having been made subsequent to the annexation proceedings. The Court not only held that the Cooperative did not have the authority to construct the extension, but ordered the extension removed. While this case involved the extension of a distribution line for the purpose of serving new members, the laying of a water line for the purpose of serving existing members would not be prohibited.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: After a city or town annexes territory originally included in a rural water district, the rural water district has the right to continue serving those members who were being served prior to annexation but is prohibited from providing service to any new members subsequent to annexation. A rural water district may not lay a water line across the pre-annexed area subsequent to annexation to provide service to new members but may lay such water line for the purpose of providing service to existing members.  (Mike D. Martin)